FILED
                            NOT FOR PUBLICATION                              APR 19 2017

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-30239

              Plaintiff-Appellee,                D.C. No. 3:14-cr-00060-BLW

 v.
                                                 MEMORANDUM*
RAYMOND ANTOINE SCOTT, Jr.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Raymond Antoine Scott, Jr., appeals from the district court’s judgment and

challenges his guilty-plea conviction and 288-month sentence for second-degree

murder, in violation of 18 U.S.C. §§ 1111(b) and 1153. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Scott’s counsel has filed a brief stating that there

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Scott the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Scott waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   15-30239